REASONS FOR ALLOWANCE
Election/Restrictions
Independent Claim 1 is allowable over the prior art of record. The restriction requirement among Species I-IV, as set forth in the Office action mailed on 06/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/09/2021 is withdrawn.  Claim 6, which were previously directed to a nonelected invention, is no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable Claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The examiner approves applicant’s new title filed 10/27/2021 of: COMPOUND SEMICONDUCTOR SUBSTRATE INCLUDING ELECTRON TRANSITION LAYER AND BARRIER LAYER.

Claim Rejections - 35 USC § 112
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 10/27/2021.

Statement of Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 & 5-8 are allowed because the closest prior art of record (i.e. Ishiguro, Iwami) neither anticipates nor renders obvious the combined limitations of amended independent Claim 1, including a compound semiconductor substrate comprising: 
a composite layer including a plurality of first layers, being stacked in a vertical direction, consisting of GaN including carbon, and a second layer consisting of AIN formed between the plurality of the first layers, each of the first layers in the plurality of the first layers has a thickness of 550 nanometers or more and 2000 nanometers or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892